Citation Nr: 1204065	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  03-34 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, diagnosed as pes planus and hallux valgus/bunions. 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to August 1977 and from December 1991 to December 1996.  He also has eight months of unconfirmed active service between these periods of active duty. 

This matter is on appeal from the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). 

In a January 2007 decision, the Board denied the Veteran's appeal for entitlement to service connection for a bilateral foot disorder, as well as rubella, residuals of a right knee disorder and anxiety disorder.  He appealed this decision to the United States Court of Appeals for Veterans Claims ("Court"). 

In February 2008, the Court vacated the Board's decision, only with regard to the appeal seeking service connection for a bilateral foot disorder, and remanded the case for further consideration in accordance with the 38 U.S.C.A. § 1111, governing the presumption of soundness.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In April 2009, the Board remanded the appeal to the RO for further development.  The claims file was lost, apparently in December 2009, after the Board had directed the claims file be sent for an outside medical opinion.  The additional medical opinion was never obtained, as the claims file was lost within that medical facility.  As a result, additional notification and development is required prior to adjudicating the Veteran's claim.  

The rebuilt file returned to the Board contains the rating decision, statement of the case, supplemental statements of the case, and the Transmission of the Record on Appeal, all of which reflect that VA previously had had records from VA medical facilities.  Private treatment records from West Coast Podiatry Center (2002), the transcript from an October 2003 personal hearing, a statement from a private physician (Dr. Storey) dated in October 2005, VA examination reports from November 2005, February 2006, and May 2009, in addition to a private evaluation dated March 2009, are not associated with the file.  As such, this record as it now stands is inadequate to properly address the merits of the appeal. 

The Board notes that it is well-established that in cases such as this where records in the custody of VA have been lost, VA has a heightened duty to assist in the development of the claim.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  

An exhaustive attempt to reconstruct the file to the fullest extent possible is necessary to comply with VA's duty to assist.  Specifically, such development must include checking all pertinent electronic records (for copies of any administrative decisions, correspondence, rating decisions, etc.), obtaining copies of all VA treatment records and examination reports, and requesting (after obtaining authorization from the Veteran) copies of all pertinent private treatment records.

On remand, the Veteran should be asked to provide authorization to obtain records from the private providers listed above.  He should also be asked to identify and authorize VA to obtain any other relevant records.  Requests should be made to obtain all identified relevant records.  He should also be asked whether there are any other relevant treatment records or physical evaluations, in particular whether he had submitted an application to the Social Security Administration for disability benefits.  (An October 2007 letter is of record from a private firm requesting copies of VA treatment reports for a "Social Security" claim).

The Veteran should also be asked to provide specific information about when and where he believes he developed or first became aware of symptoms related to the claimed bilateral foot disorder.  If warranted, additional development should be undertaken based upon his response.

The Board notes that VA must make as many requests as are necessary to obtain relevant records from a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2) (2011).  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  

For records not in the custody of a Federal department or agency, VA must make reasonable efforts to obtain relevant records.  See 38 C.F.R. § 3.159(c)(1).  Reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  If identified records cannot be obtained, the Veteran must be properly notified.  See 38 C.F.R. § 3.159(e) (2011).

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, as the file is rebuilt, it is unclear when any VCAA notice was provided.  On remand, appropriate VCAA notice should be provided to the Veteran. 

VA medical records should also be obtained from 1996 to the present.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  If the Veteran has received treatment at VA relevant to this claim, he is asked to notify the RO which facility(ies) he received treatment from and the approximate dates. 

As the Veteran's file was lost and the current file is a rebuilt file, the purpose of this remand is to adequately develop the record.  He and his attorney should be asked whether he has any copies of the above referenced documents, in particular a complete copy of the record that was reproduced for the appeal to the Court.  

If any of the evidence obtained in combination with the current evidence indicates that further examination, medical opinion, or development is warranted, such should be arranged. 

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran appropriate VCAA notice that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal, in accordance with the decision in Dingess, supra, and an explanation of what the evidence must show to substantiate a claim for benefits for service connection.

2.  Ask the Veteran to provide authorization to obtain any outstanding, relevant treatment records, to specifically include private treatment records from West Coast Podiatry Center.  After securing the necessary authorization, the RO should request these records.  If any records are not available, the Veteran should be notified of such.

3.  Ask the Veteran to provide specific information about when and how he experienced symptoms regarding a bilateral foot disorder, to include an inquiry whether he has any copies of statements he previously submitted to VA, or a copy of the record as prepared for the appeal to the Court in 2007.  

4.  Obtain treatment records that pertain to the Veteran's bilateral feet from the VA Medical Center Bay Pines for the period from December 1996 to the present.  

If the Veteran identifies other VA medical facilities where he has received care, those records should also be obtained.

5.  Request all documents pertaining to any application by the Veteran for SSA disability benefits. 

6.  If any of the evidence obtained in combination with the current evidence indicates that further examination, medical opinion, or development is warranted, such should be arranged. 

7.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

